Citation Nr: 1529221	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  14-30 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for leukemia, to include as due to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the VA Regional Office (RO) in Houston, Texas.

The Veteran requested a hearing before a Veterans Law Judge, but withdrew his request for a hearing in July 2015.  The Veteran having withdrawn his hearing request, the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Leukemia was not present during the Veteran's service and did not develop as a result of any incident during service, to include as due to herbicide exposure.

2.  Diabetes mellitus, type II was not present during the Veteran's service, was not manifest within one year of discharge from service, and did not develop as a result of any incident during service, to include as due to herbicide exposure.


CONCLUSIONS OF LAW

1.  Leukemia was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

2.  Diabetes mellitus, type II was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a).  The duty to notify was met in a letter dated in November 2013.   

The duty to assist has also been met.  VA obtained the Veteran's service treatment records (STRs), personnel records, and post-service medical records.  The Board finds that medical opinions on the questions of service connection for leukemia and diabetes mellitus, type II are not required because opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is insufficient evidence establishing that the Veteran suffered an event, injury or disease in service, or during any pertinent presumptive period or that leukemia and diabetes mellitus, type II may be related to his military service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Consequently, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., diabetes mellitus and leukemia) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., diabetes mellitus and leukemia) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2014).  

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The Department of Defense (DoD) has determined that herbicide agents were also used from April 1968 through July 1969 in or near the DMZ in Korea to defoliate the fields of fire between the front line defensive positions and the south barrier fence.  VA amended its regulations to extend a presumption of herbicide exposure to Veterans who served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the DoD, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iv) (in effect since February 14, 2011).

The diseases for which service connection may be presumed to be due to an association with herbicide agents include type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes) and all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  

Even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

	1.  Leukemia

The Veteran's STRs show no treatment for, or diagnosis of, leukemia or myelodysplastic syndrome.  His August 1966 induction examination and July 1968 discharge examination both revealed clinically normal systems.  In his July 1968 report of medical history, he denied any pertinent symptoms.  There is no indication in the Veteran's STRs of any event, injury or disease to his pertinent body systems in service.  

His personnel records reflect that his only overseas service was in Panama.  The evidence does not show, nor does the Veteran contend, that he had service in the Republic of Vietnam or in or near the Korean DMZ.  Thus, exposure to herbicides cannot be presumed.  The Veteran served in the Army. 

Post-service treatment records reflect a diagnosis of myelodysplastic syndrome following a July 2009 bone marrow biopsy.  None of the Veteran's records contain any opinion relating myelodysplastic syndrome to his military service.  

A November 2013 statement from the Veteran shows that he reported being exposed to herbicides in Panama.  He reported jumping in two different drop zones and that service members who sprayed the drop zone areas to kill weeds and trees reported that they were spraying Agent Orange.  

A March 2014 memorandum shows that there was insufficient information to verify Agent Orange exposure to send to the United States Army and Joint Services Records Research Center (JSRRC).  The memorandum shows that the Veteran's STRs and personnel records were reviewed and did not show evidence of service in a location where there was a presumption of Agent Orange exposure.  The memorandum reveals that there was no presumption of Agent Orange exposure in Panama and no evidence of record to show Agent Orange on a facts found basis.  The memorandum concludes that the Veteran's reported Agent Orange exposure was not verified or conceded.  

Based on a review of the evidence, the Board concludes that service connection for leukemia is not warranted.  Although the evidence shows that the Veteran currently has myelodysplastic syndrome, it does not show that it is related to his military service.

Initially, the Board finds that the Veteran does not have confirmed exposure to herbicides in service.  With regards to his contention that he was exposed in Panama, no evidence has been presented to confirm such exposure.  As noted above, the March 2014 memorandum provided a negative response regarding the Veteran's claimed exposure.  The Board acknowledges the Veteran's report of his exposure.  While the Veteran is competent and credible to report that he was told that Agent Orange was being sprayed in the drop zones in Panama, even when considering his report, exposure to herbicides in Panama has not been confirmed.  In this case, the evidence fails to show that the Veteran was exposed to herbicides while stationed in Panama.  

Considering that the Veteran's claimed exposure to herbicides is not presumed and cannot be confirmed, the Board concludes that the Veteran was not exposed to herbicides at any time during his military service.  The evidence also does not show that the Veteran incurred any event, injury or disease to any pertinent body system or that his myelodysplastic syndrome had its onset in service.  Indeed, the Veteran has not contended as such.  His only report of an in-service event is his claimed exposure to herbicides, which has not been confirmed as discussed above.  His STRs are silent for any complaints associated with myelodysplastic syndrome.  In this case, the contemporaneous service records and post-service treatment records all fail to show that he incurred an event, injury or disease in service.  Therefore, the evidence does not support a finding that the in-service incurrence or aggravation of an event, injury or disease actually occurred.  

Absent an in-service event, injury or disease, there is no nexus evidence to support a finding of service connection.  In this case, the first evidence of myelodysplastic syndrome is in 2009.  None of the Veteran's treatment records contain any opinion indicating that his myelodysplastic syndrome had its onset during service.  

The contemporaneous service records fail to show that currently diagnosed myelodysplastic syndrome began during the Veteran's military service or is otherwise related to his service.  Here, the first evidence of myelodysplastic syndrome was in 2009.  The United States Court of Appeals for Veterans Claims (Court) has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of myelodysplastic syndrome complaints, symptoms, or findings for four decades between the period of active service and the earliest evidence of a diagnosis of myelodysplastic syndrome is itself evidence which tends to show that myelodysplastic syndrome did not have its onset in service or for many years thereafter.  

The claims folder contains no competent evidence of leukemia being associated with the Veteran's active duty.  Without evidence of an in-service event, injury, or disease or competent evidence of an association between leukemia and his active duty, service connection for leukemia is not warranted.

Furthermore, as the evidence does not show that leukemia was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as leukemia is a chronic disease as per 38 C.F.R. § 3.309.  Neither the Veteran's treatment records nor his contentions have shown a continuity of leukemia symptomatology since service.  Consequently, the evidence weighs against any finding of a continuity of symptomatology since service.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435(2011), as to the specific issue in this case, the etiology of leukemia falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between leukemia and the Veteran's active duty, service connection for leukemia is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for leukemia.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for leukemia is denied.  See 38 U.S.C.A §5107 (West 2014).  

      2.  Diabetes Mellitus, Type II  
      
The Veteran's STRs show no treatment for, or diagnosis of, diabetes mellitus, type II.  His August 1966 induction examination and July 1968 discharge examination both revealed a clinically normal endocrine system.  Both examinations show that a urinalysis was negative for sugar and albumin.  In his July 1968 report of medical history, the Veteran denied sugar or albumin in urine.  There is no indication in the Veteran's STRs of any event, injury or disease to his endocrine system in service.  

Post-service treatment records reflect that diabetes mellitus, type II was first diagnosed in 1997.  See February 2012 treatment record.  None of the Veteran's records contain any opinion relating diabetes mellitus, type II to his military service.  

Based on a review of the evidence, the Board concludes that service connection for diabetes mellitus, type II is not warranted.  Although the evidence shows that the Veteran currently has diabetes mellitus, type II, it does not show that it is related to his military service.

Initially, for the reasons set forth above, the Board finds that the Veteran does not have presumed or confirmed exposure to herbicides in service.  Considering that the Veteran's claimed exposure to herbicides cannot be confirmed, the Board concludes that the Veteran was not exposed to herbicides at any time during his military service.  The evidence also does not show that the Veteran incurred any event, injury or disease to his endocrine system or that his diabetes mellitus, type II had its onset in service.  His STRs are silent for any complaints associated with diabetes mellitus, type II.  As discussed above, his urine was negative for sugar and albumin in July 1968 and he was shown to have a normal endocrine system at that time.  In this case, the contemporaneous service records and post-service treatment records all fail to show that he incurred an event, injury or disease to his endocrine system in service.  Therefore, the evidence does not support a finding that the in-service incurrence or aggravation of an event, injury or disease to his endocrine system actually occurred.  

Absent an in-service event, injury or disease, there is no nexus evidence to support a finding of service connection.  In this case, the first evidence of diabetes mellitus, type II is in 1997.  None of the Veteran's treatment records contain any opinion indicating that his diabetes mellitus, type II had its onset during service.  

In this case, the contemporaneous service records fail to show that diabetes mellitus, type II began during the Veteran's military service or is otherwise related to his service.  Here, the first evidence of diabetes mellitus, type II is in 1997.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of diabetes mellitus, type II complaints, symptoms, or findings for almost three decades between the period of active service and the earliest evidence of a diagnosis of diabetes mellitus, type II is itself evidence which tends to show that diabetes mellitus, type II did not have its onset in service or for many years thereafter.  

The claims folder contains no competent evidence of diabetes mellitus, type II being associated with the Veteran's active duty.  Without evidence of an in-service event, injury, or disease to the Veteran's endocrine system or competent evidence of an association between diabetes mellitus, type II and his active duty, service connection for diabetes mellitus, type II is not warranted.

Furthermore, as the evidence does not show that diabetes mellitus, type II was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as diabetes mellitus is a chronic disease as per 38 C.F.R. § 3.309.  Neither the Veteran's treatment records nor his contentions have shown a continuity of diabetes mellitus symptomatology since service.  Consequently, the evidence weighs against any finding of a continuity of symptomatology since service.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of diabetes mellitus, type II falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between diabetes mellitus, type II and the Veteran's active duty, service connection for diabetes mellitus, type II is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for diabetes mellitus, type II.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for diabetes mellitus, type II is denied.  See 38 U.S.C.A §5107.  


ORDER

Entitlement to service connection for leukemia, to include as to due herbicide exposure is denied.  

Entitlement to service connection for diabetes mellitus, type II, to include as to due herbicide exposure is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


